Title: To George Washington from Major General Horatio Gates, 27 May 1778
From: Gates, Horatio
To: Washington, George


                    
                        Sir,
                        Fish Kill [N.Y.] 27th May 1778.
                    
                    General MacDougall has made me the inclosed Return of the Strength of the Enemy’s Army, in, and about New York; which I have the Honour, by this Conveyance, to transmit to Your Excellency. The General seems thoroughly Satisfied, that the Return is a true State of the Enemy’s Army in this Neighbourhood: After this, I have not the Smallest doubt, but Your Excellency will provide immediately, for the proper Security of the North River. I am now assured, my Supplies of provissions, will be Constant, and Ample. I was Yesterday honour’d with the Receipt of Your Excellency’s Letter of the 18th Instant, & have forwarded the packet to Colonel Ethan Allen, by a Safe hand. Colonel Wigglesworth will deliver Your Excellency a Message, the purport of which, it might be imprudent to write. I am, Sir, Your Excellency’s Most Obedient Hume Servt
                    
                        Horatio Gates
                    
                